Citation Nr: 0816701	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for postoperative 
residuals of a left knee injury.

2.  Entitlement to a compensable rating for a scar residual 
of a left wrist injury.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to December 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2005 rating decision by the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing the veteran submitted additional 
evidence with a waiver of RO initial consideration.  He was 
also granted a 60-day abeyance period for submission of 
additional evidence.  No additional evidence was received 
during the abeyance period.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

At the March 2008 Travel Board hearing, the veteran testified 
that he underwent surgery for his left knee one month after 
separation from service (specifically he stated that the 
surgery was performed at John Cochran VA medical center (MC) 
in January 1971).  

A final June 1972 rating decision denied service connection 
for postoperative medial meniscus tear of the left knee.  At 
the time of that decision the record showed that in October 
1970 the veteran sustained a left knee contusion aboard ship 
when a safe fell, pinning him.  In an April 1970 statement a 
private physician reported that the veteran was seen the 
prior month for complaints of pain after a carpet fell on his 
left leg.  The physician also noted that the veteran reported 
his left leg had been injured in service; he had "pins 
inserted in the knee cap, but they had become loose."  In 
April 1972 the RO received a March 30, 1972 dated notice of 
admission to John Cochran VA hospital; the diagnosis was 
internal derangement, left knee.  In his initial claim of 
service connection, received in April 1972, the veteran 
reported that he sustained a left kneecap injury in October 
1970, and that a cast was placed on his leg aboard ship.  In 
May 1972 the RO sought from John Cochran VA hospital a 
current report regarding the veteran.  In response the RO 
received a hospital summary noting that the veteran was 
admitted on April 7, 1972, and discharged on April 13, 1972.  
The diagnosis was tear of medial meniscus, left knee; the 
veteran underwent arthrotomy and excision of medial meniscus.  

In essence, the veteran has identified VA records that are 
outstanding and likely to have bearing on his claim to 
reopen.  It is somewhat unclear from his testimony and the 
evidence of record whether after discharge from service he 
had another VA hospitalization (and surgery) at John Cochran 
prior to that documented by the discharge summary in the 
record (i.e., from April 7-13, 1972) or whether he is merely 
mistaken about the dates of the hospitalization.  Notably, in 
March 1971 (when the veteran was seen by his private 
physician following an injury) he gave of history of having 
had pins inserted in his left kneecap (which were becoming 
loose).  

Regardless, the discharge summary suggests that there were 
(and may still be) further records (never previously sought) 
which may have bearing on the veteran's claim pertaining to 
his left knee disability.  Presumably, prior to admission on 
April 7, 1972 the veteran would have been seen and examined 
by VA, at which time a history of his left knee would have 
been elicited.  Furthermore, complete clinical records 
associated with the April 7-13, 1972 VA hospitalization, 
including admitting notes, consultation reports, progress 
notes, etc. would likely contain more detailed information 
regarding the history of the veteran's left knee disability.  
Such evidence is critical to the veteran's claim, is 
constructively of record, and must be secured, if available.   

As for his service-connected left wrist disability, the 
veteran testified that he received VA treatment for such 
disability within the last year, suggesting that there are 
pertinent VA records (constructively of record) that must be 
secured.   Furthermore, he claims that his left wrist 
disability has increased in severity since his last 
(September 2005) VA examination.  Accordingly, another VA 
examination is necessary.

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) outlined the notice that 
is necessary in a claim for an increased rating.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant: That, 
to substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; how 
disability ratings are assigned; general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and examples of the types of 
medical and lay evidence the veteran may submit to support 
the claim.  Since the case is being remanded anyway, the RO 
will have the opportunity to correct any notice deficiencies.

Finally, while the present level of disability is of primary 
concern where entitlement to compensation has already been 
established and an increase in disability is at issue (See 
Francisco v. Brown, 7 Vet. App. 55 (1994)), staged ratings 
are appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Because the matter of entitlement to TDIU is inextricably 
intertwined with the claims of service connection and for 
increase, consideration of that matter is deferred pending 
resolution of those claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  Regarding his left wrist injury 
residual scar, the RO must provide the 
veteran the specific notice required in 
increased compensation claims, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) and afford him 
adequate time to respond.  The notice must 
specifically advise him that he is to 
provide (or ask VA to obtain) evidence 
demonstrating a worsening of the 
disability and its impact on his 
employment and daily life.  Furthermore, 
he must be advised that to receive a 
compensable rating under Diagnostic Codes 
7805, 5215 he must show limitation of 
function (wrist motion) due to the scar, 
and to receive a compensable rating under 
Code 7804, he must show the scar is 
painful on examination.

2.  The RO should secure for the record 
(arrange for an exhaustive search for) 
copies of complete clinical records of all 
VA treatment, evaluation, and 
hospitalization the veteran received for 
left knee disability at John Cochran VA 
hospital in the early 1970's.  
Specifically, the RO should:  (a) 
Ascertain whether the veteran received any 
treatment/hospitalization for left knee 
disability at that facility in January 
1971 (and secure copies of complete 
clinical records of such 
treatment/hospitalization).  If 
treatment/evaluation/hospitalization 
occurred, but records are unavailable, or 
if it cannot be determined whether 
treatment/hospitalization occurred, it 
should be so noted for the record (with 
explanation): (b) ascertain whether the 
veteran received any left knee treatment 
or evaluation for left knee disability at 
John Cochran VAMC between January 1971 and 
April 7. 1972, and obtain complete 
clinical records of such 
treatment/evaluation; and (c) secure for 
the record copies of the complete clinical 
records associated with the veteran's John 
Cochran hospitalization for left knee 
surgery from April 7-13, 1972 (the records 
obtained should specifically include any 
records of related outpatient 
treatment/consultation prior to the 
hospitalization, admitting notes, nurses 
and progress notes, and follow-up records 
after the hospitalization).   The RO 
should also arrange for any further 
development suggested by the records 
secured.  If any records sought are 
unavailable, the scope of the search for 
the records should be annotated in the 
claims file.

3.  The RO should secure copies of 
complete clinical records of any VA 
treatment or evaluation the veteran 
received for his service connected left 
wrist injury residual scar since September 
2005, then arrange for the veteran to be 
examined to determine the current severity 
of the scar.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must note any functional 
limitations (specifically including of 
wrist motion) associated with the scar, 
and must indicate whether or not the scar 
is painful on examination.  

4. The RO should then readjudicate these 
claims (the TDIU claim in light of the 
determinations made regarding the service 
connection and increased rating claims).  
If any remains denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

